Citation Nr: 0601513	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
October 6, 1998 through October 31, 2001.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from November 1, 2001.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION


The veteran had active service from May 1945 to October 1947, 
and from July 1950 to September 1951.     

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a November 2001 rating action that 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective October 6, 1998.  In April 2002, 
the veteran requested a higher rating.     

By rating action of June 2002 decision, the RO granted an 
initial rating of              50 percent for PTSD, effective 
April 9, 2002.  The veteran filed a Notice of Disagreement 
(NOD) with the June 2002 decision in February 2003.    The RO 
issued a Statement of the Case (SOC) in April 2003, and the 
veteran filed a Substantive Appeal later that month.  

Because the appeal involves requests for higher ratings 
assigned following the initial grant of service connection, 
the Board characterized the appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, inasmuch as a higher rating is available this 
condition both before and after the April 2002 effective date 
of the 50 percent rating, and veteran is presumed to seek the 
maximum available benefit for a disability, the Board 
considered a claim for a higher rating at each stage as 
remaining viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 

In October 2003, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.  In January 2004.  
The RO issued a Supplemental SOC (SSOC) 

In April 2004, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to have the appeal 
advanced on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).

In a May 2004 decision, the Board denied an initial rating in 
excess of 30 percent for PTSD for the period from October 6, 
1998 to October 31, 2001; granted a 50 percent rating for 
PTSD from November 1, 2001; and denied a rating in excess of       
50 percent for PTSD from November 1, 2001.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2005, the 
appellant and the VA Secretary filed a Joint Motion with the 
Court to vacate and remand the May 2004 Board decision.  By 
Order dated later in August 2005, the Court granted the Joint 
Motion, vacating that portion of the May 2004 Board decision 
that denied a rating in excess of 30 percent for PTSD from 
October 6, 1998 to October 31, 2001, and a rating in excess 
of 50 percent for PTSD from November 1, 2001, and remanding 
this case to the Board for further proceedings consistent 
with the Joint Motion.  The Board notes that that portion of 
the May 2004 Board decision that granted a 50 percent rating 
for PTSD from November 1, 2001 remains in effect.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims on appeal has been accomplished.

2.	For the period from October 6, 1998 to October 31, 2001, 
the veteran's PTSD was manifested by symptoms of anxiety and 
anxiety attacks, recurrent nightmares, irritability, and 
restlessness; these symptoms suggest occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.    

3.	Since November 1, 2001, the veteran's PTSD has been 
primarily manifested by anxiety, recurrent nightmares, 
depressed mood, hesitant speech, restricted affect, some 
suicidal ideation, a minimal level of abstraction and 
insight, an exaggerated startle response, sleep problems, 
irritability, and avoidance of individuals, places, and other 
stimuli that remind him of his wartime military service; 
these symptoms suggest no more than occupational and social 
impairment with reduced reliability and productivity.     


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 30 percent 
for PTSD, for the period from October 6, 1998 to October 31, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2005).  

2.	The criteria for a rating in excess of 50 percent for 
PTSD, from November 1, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the January 2004 SSOC, the April 2003 SOC, and the 
RO's letters of May 2002, April 2001, and September and 
August 1999, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that was been considered in connection with his 
appeal, and the bases for the denial of the claims.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims.  Pursuant to the January 2004 SSOC, the April 2003 
SOC, and the RO's letters of May 2002, April 2001, and 
September and August 1999, the veteran and his 
representative were also afforded various opportunities to 
present evidence and argument in support of the veteran's 
claims.  The RO's May 2002 letter in particular requested 
the veteran to provide authorization and information to 
enable it to obtain any outstanding VA or private medical 
records, and it, together with the April 2003 SOC, requested 
him to submit any evidence that had in his possession that 
pertained to his request for an increased rating for PTSD.  
In the April 2001 and September and August 1999 letters, all 
sent to the veteran prior to the November 2001 rating action 
that granted service connection for PTSD, the RO identified 
the information that the veteran could provide in support of 
his then-pending claim for service connection.  Through 
these letters, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate a claim; (2) 
the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As explained 
above, all four content of notice requirements have been met 
in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided
"at the time" that, or "immediately after," the VA 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal. However, the Board finds 
that any lack of pre-adjudication notice in this case
has not, in any manner, prejudiced the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson,        19 Vet. App. 103 (2005). 

The Board finds that, in this appeal, any delay in issuing 
any 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the RO issued the April 2003 SOC explaining what was needed 
to substantiate the claims, within a year of the June 2002 
rating action on appeal; the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO specifically 
notified the veteran of the VCAA duties to notify and assist 
in its May 2002, April 2001, and September and August 1999 
letters, and the veteran stated in response to the May 2002 
letter that he had received all of his treatment for PTSD at 
the VA Medical Center (VAMC) in Manchester, New Hampshire; 
the RO subsequently obtained records from the Manchester VAMC 
dated from January 1999 to May 2002, and from October 2002 to 
October 2003.  Following the RO's May 2002, April 2001, and 
September and August 1999 letters, the veteran also did not 
identify any additional medical treatment records that have 
not yet been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained medical records from the Manchester VA Medical 
Center (VAMC), and has arranged for the veteran to undergo 
VA examinations on numerous occasions in connection with the 
issues on appeal; the reports of these examinations are of 
record.  Moreover, as indicated above, the veteran has been 
given various opportunities to submit evidence to support 
his claims, and has submitted statements from himself as 
well as from other individuals.  The veteran has also 
provided testimony during the October 2003 RO hearing, a 
transcript of which is of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise  any additional sources of medical 
evidence, or otherwise identified any outstanding pertinent 
evidence that has not been obtained.  

Under these circumstances, the Board finds that all duties 
to notify and assist
have been met, and there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claims 
on appeal.

II.	Background

The veteran filed a claim for service connection for PTSD in 
August 1999.  

Lay statements from the veteran and from friends and family 
members refer to the veteran's anxiety attacks, sleep 
problems, and irritability in social situations.

Treatment records from the Manchester VAMC, dated from 
January 1999 to May 2002, and from October 2002 to October 
2003, document the veteran's participation on an ongoing 
basis in a group therapy program for Korean War veterans.  
Through group therapy, the veteran discussed current aspects 
of his life, in particular any stressful occurrences, and 
also his experiences during his wartime military service.  
Those medical records also document the veteran's ongoing use 
of medications prescribed by VA physicians for controlling 
anxiety and other symptoms related to PTSD.  

Additionally, the Manchester VAMC records include periodic 
mental health assessments over the course of the veteran's 
treatment that document clinical impressions of either PTSD, 
or the possibility of PTSD.  Assessments from November 1999 
to October 2000 refer to some of the veteran's symptoms such 
as anxiety and a history of panic attacks, and indicate that 
he was consistently active and appropriate in verbal 
engagement in regular group therapy.  
 
On November 1999 VA evaluation by a social worker, the 
veteran complained of problems controlling his anger, and 
related some of his anxiety and anger to his traumatic 
wartime experiences.  He currently worked on a part-time 
basis delivering auto parts.  On mental status examination, 
the veteran's speech was at a normal rate and volume, and 
affect was slightly anxious.  Motor behavior, energy and 
activity levels, thoughts, appetite, and libido were good.  
No suicidal ideation or violent history or behavior was 
reported.  The veteran was oriented in 3 spheres, and fund of 
knowledge, concentration, judgment, and insight were all 
good.  Long-term memory appeared intact.  The initial 
diagnostic impressions were anxiety disorder, panic disorder, 
and possible PTSD, and a Global Assessment of Functioning 
(GAF) score of 70 was assigned.

On early December 1999 VA outpatient psychiatric evaluation, 
the veteran complained of vivid dreams, peculiar sensations 
wherein he felt disconnected from the environment and heard 
large guns being fired, claustrophobia, avoidance of large 
crowds, and sleep problems.  Appetite was good, and he worked 
part-time driving a delivery truck.  He reportedly had no 
friends, but socialized regularly with his 3 children from a 
previous marriage.  Current examination showed good hygiene 
and grooming, and the veteran was well-connected, with good 
eye contact.  Speech was normal in rate and volume, and was 
goal-directed.  There was no evidence of a thought disorder, 
suicidal or homicidal ideation, delusions, or hallucinations.  
Insight, judgment, and overall mood were good, and there was 
a full range of affect.  The impressions were anxiety 
spectrum disorder with agoraphobia with panic, social phobia, 
and PTSD.  When seen again in late December, the veteran 
reported a good response to prescribed medication, with a few 
occasions of tightening of the throat but no full panic 
attacks.              
 
On October 2000 VA psychiatric examination, the veteran 
reported anxiety and anxiety attacks, nightmares related to 
his wartime service on a longstanding and recurrent basis, 
restlessness, irritability and a "short fuse," and fatigue.  
He denied depression.  On mental status examination, the 
veteran demonstrated no obsessive-compulsive behaviors.  
Speech was free of hesitancy, slowness, or pressure.  His 
thoughts reflected no disturbances in ideation or perception.  
Mood was anxious, but did not suggest depression.  He was 
alert, with no signs of clouding of consciousness, and was 
responsive to his environment.  He was appropriately groomed 
and dressed.  Cognitive functioning was intact, with no signs 
of deficit in memory functioning.  Concentration and judgment 
were good.  At the time of the examination, he was working on 
a part-time basis.  The diagnoses included generalized 
anxiety disorder, and a GAF score of 61 was assigned.  The 
examiner opined that the veteran did not meet the criteria 
under the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) for PTSD.

Periodic VA mental health assessments from December 2000 to 
April 2002 indicate that the veteran consistently 
participated actively and appropriately in regular group 
therapy.  
  
On early November 2001 VA psychiatric examination, the 
veteran complained of anxiety, recurrent nightmares, constant 
nervousness, depression, and sleep problems.  He also 
indicated that he avoided news broadcasts and other sources 
of information pertaining to violence or war because it 
reminded him of his military service experiences.  On mental 
status examination, the veteran's behavior was tense and 
speech hesitant.  Mood was anxious and depressed.  He had a 
restricted range of affect, and a sense of a foreshortened 
future.  His level of abstraction and insight was minimal, 
and he exhibited an exaggerated startle response.  He 
experienced sleep problems, and had a bad temper.  There was 
no suicidal or homicidal ideation, preoccupations, or 
obsessions.  Thought process was goal directed, and there 
were no indications of depersonalization, derealization, or 
hallucinations.  Judgment appeared intact enough for 
management of his own finances.  At the time of the 
examination, the veteran was working on a part-time basis, 
and had recently lost a previous job position; the examiner 
noted that the veteran's mental condition had caused him 
distress in social and occupational functioning for a number 
of years.  The diagnosis was chronic, moderate PTSD, and a 
GAF score of 55 was assigned.  

By rating action of November 2001, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective October 6, 1998.

VA outpatient mental hygiene clinical records document 
assigned GAF scores of 65 in mid-November 2001, 50 and 55 in 
January 2002, and 55 in March and April 2002.

In April 2002, the veteran requested an initial rating in 
excess of 30 percent for PTSD.

On May 2002 VA psychiatric examination, the veteran 
complained of depression, anxiety, and loneliness at times, 
as well as increased nightmares since September 11, 2001.  He 
lived alone and saw very few people, except occasionally his 
son and daughter-in-law, daughter, and grandchildren.  
Appetite was good.  On mental status examination, the veteran 
was attentive and interested, and oriented in             4 
spheres.  Short- and long-term memory was commensurate with 
his age.  Speech was spontaneous, and mood indicated anxiety, 
depression and occasional irritability.  The veteran 
demonstrated hyperactive behavior at times.  Affect was 
appropriate to what he discussed.  He exhibited a sense of a 
foreshortened future, and had an exaggerated startle 
response.  He was irritable, and experienced outbursts of 
anger, and had difficulty falling and staying asleep.  There 
were no preoccupations, obsessions or delusions, and thought 
process was logical and goal-directed.  There were no 
indications of depersonalization, derealization, or 
hallucinations.  His level of abstraction and insight were 
within normal limits, and judgment appeared intact enough for 
management of his own finances.  The veteran reported 
suicidal ideation in the past year, but no homicidal 
ideation.  He was noted to have quit his previous part-time 
job, and was not presently employed; the examiner stated that 
the veteran's irritability and his difficulty in being around 
people had resulted in his inability to work.  The diagnoses 
included chronic, severe PTSD, and a GAF score of 50 was 
assigned.

By rating action of June 2002, the RO granted an initial 50 
percent rating for PTSD, effective April 9, 2002. 

VA outpatient mental hygiene clinical records document the 
veteran's regular participation in and appropriate 
contributions to group therapy from October 2002 to October 
2003, and assigned GAF scores of 55 from October 2002 to 
February 2003, and 50 and 55 from March to October 2003. 

During the October 2003 RO hearing, the veteran testified 
that he received treatment for his PTSD from the Manchester 
VAMC, where he attended group therapy once a week and met 
with a clinical psychologist once every three months, and 
also that he was taking three medications for his PTSD.  He 
stated that he had few hobbies and friends, avoided social 
occasions, and in general experienced anxiety in social 
situations.  He also complained of poor concentration and 
lack of energy, and believed that his PTSD was a factor in 
his loss of his two most recent jobs.  

On October 2003 VA psychiatric examination, the veteran 
complained of sleep problems, nightmares, depression, and 
anxiety.  He lived alone, with minimal activity, and did not 
work.  He drove around, read, watched television, and used a 
computer to relieve boredom, occasionally took his lunch at a 
hospital, and telephoned his daughter and son.  He had no 
close friends with whom he socialized, and rarely went to 
lunch with two 2 female friends.  On mental status 
examination, the veteran was friendly.  Speech was normal, 
and mood was both euthymic and at appropriate times 
depressed.  Affect was appropriate, and there were no 
preoccupations, obsessions, or delusions.  Thought process 
was logical and goal directed, and there were no indications 
of depersonalization or hallucinations.  He continued to have 
occasional passive suicidal ideation, but no homicidal 
ideation.  He was oriented in 4 spheres.  Long- and short-
term memory, as well as concentration and attention were 
consistent with his age.  His level of abstraction and 
insight were within normal limits.  The diagnosis was chronic 
PTSD, and a GAF score of 55 was assigned.  

The examiner noted that the veteran's GAF score was in the 
"moderate symptoms" range with medication, and that without 
prescribed medication it would be much worse.  The physician 
opined that the veteran had moderate difficulties with social 
functioning, but was able to take care of himself and his 
home, and further commented that the veteran's quality of 
life was quite mundane and minimal.  He pretty much stayed at 
home and to himself, although he tried to get out once in a 
while.  He did maintain contact with his family and a couple 
of female friends.  The PTSD symptoms arose 3 to 4 times per 
month, causing him some severe anxiety.  The prognosis was 
guarded.  The examiner felt that things had improved for the 
veteran because of the effectiveness of prescribed medication 
and group therapy.

By rating action of June 2004, the RO implemented that 
portion of the May 2004 Board decision that granted a 50 
percent rating for PTSD from November 1, 2001.

After September 2005 VA outpatient psychopharmacological 
evaluation wherein the veteran complained of anxiety and 
depression, the assessment was PTSD with exacerbation in 
depressed mood and anxiety related to environmental 
triggers/cues.  A GAF score of 52 was assigned.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;    
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

Although the RO has assigned 30 and 50 percent ratings for 
the veteran's PTSD under the provisions of 38 C.F.R. 
§  4.130, Diagnostic Code (DC) 9411, psychiatric disabilities 
other than eating disorder are rated pursuant to the criteria 
of a General Rating Formula under that regulatory section.  

Under that formula, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

After careful review of the record in light of the above-
cited criteria, the Board finds that an initial rating in 
excess of 30 percent for PTSD is not warranted prior to 
November 1, 2001, as occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment and abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships have not been shown.   

The pertinent medical evidence of record includes the report 
of a November 1999 VA evaluation showing that the veteran 
worked on a part-time basis.  Although his affect was 
slightly anxious, motor behavior, energy and activity levels, 
thoughts, appetite, and libido were good, and no suicidal 
ideation or violent history or behavior was reported.  
Moreover, his concentration, judgment, and insight were all 
good, speech was normal, and long-term memory appeared 
intact, and a GAF score of 70 was assigned.

The veteran complained of vivid dreams, peculiar sensations 
wherein he felt disconnected from the environment and heard 
large guns being fired, claustrophobia, avoidance of large 
crowds, and sleep problems in early December 1999, but his 
appetite was good, and he worked part-time driving a delivery 
truck.  He socialized regularly with his three children from 
a previous marriage, and current examination showed good 
hygiene and grooming, normal speech, and no evidence of a 
thought disorder, suicidal or homicidal ideation, delusions, 
or hallucinations.  Moreover, insight, judgment, and overall 
mood were good, and there was a full range of affect.  In 
late December, the veteran reported a good response to 
prescribed medication, with a few occasions of tightening of 
the throat but no full panic attacks.
 
Although, on October 2000 VA psychiatric examination, the 
veteran reported anxiety and anxiety attacks, nightmares 
related to his wartime service, restlessness, irritability, 
and fatigue, he denied depression, and he demonstrated no 
obsessive-compulsive behaviors.  Speech was free of 
hesitancy, slowness, or pressure, and his thoughts reflected 
no disturbances in ideation or perception.  Mood was anxious, 
but did not suggest depression.  He was appropriately groomed 
and dressed.  Cognitive functioning was intact, with no signs 
of deficit in memory functioning.  Concentration and judgment 
were good.  Moreover, he continued to work on a part-time 
basis, and a GAF score of 61 was assigned.  

In short, the veteran's actual psychiatric symptoms shown 
warrant no more than the 30 percent initial rating assigned 
by the RO.  Thus, the Board finds no basis for assignment of 
more than the initial 30 percent rating for PTSD for the 
period from October 6, 1998 to October 31, 2001.   

In its May 2004 decision, the Board found that, from November 
1, 2001, the veteran's overall PTSD disability picture, as 
reflected in the pertinent medical evidence of record, met 
the criteria for a 50 percent evaluation-that is, his 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity.  
 
However, the Board finds that the criteria for a rating in 
excess of 50 percent for PTSD have not been met at any time 
since November 1, 2001.  Simply stated, occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a work-like setting), and 
inability to establish and maintain effective relationships, 
has not been shown. 
  
As noted above, on the November 2001 VA examination, the 
veteran's behavior was tense and speech hesitant, mood was 
anxious and depressed, he had a restricted range of affect, 
his level of abstraction and insight was minimal, he 
exhibited an exaggerated startle response and experienced 
sleep problems, and he had a bad temper.  Significantly, 
however, there was no suicidal or homicidal ideation, 
preoccupations, or obsessions, and thought process was goal 
directed, with no indications of depersonalization, 
derealization, or hallucinations.  Moreover, judgment 
appeared intact enough for management of his own finances, 
and the veteran continued to work on a part-time basis.  
Moderate PTSD was diagnosed. 

The Board also points out that the GAF score of 55 assigned 
by the November 2001 VA examiner appears consistent with the 
assignment of a 50 percent rating from November 2001.  
According to the DSM-IV, a GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to DSM-IV, a GAF score between      51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  

VA outpatient mental hygiene clinical records document 
assigned GAF scores of 65 in mid-November 2001, 50 and 55 in 
January 2002, and 55 in March and April 2002.

Although on May 2002 VA psychiatric examination the veteran's 
mood indicated anxiety, depression and occasional 
irritability, he demonstrated hyperactive behavior at times 
and an exaggerated startle response, he reported suicidal 
ideation in the past year, and he had quit his part-time job, 
he had no homicidal ideation, and his appetite was good, 
memory was commensurate with his age, and affect was 
appropriate to what he discussed.  Significantly, there were 
no preoccupations, obsessions or delusions, no indications of 
depersonalization, derealization, or hallucinations, and 
thought process was logical and goal-directed.  His level of 
abstraction and insight were within normal limits, and 
judgment appeared intact enough for management of his own 
finances.  Although the May 2002 examiner diagnosed the 
veteran as having severe PTSD, the Board notes that the 
examiner's characterization of the veteran's PTSD as 
"severe" is not, on its own, determinative of the nature 
and extent of the veteran's psychiatric condition, 
particularly where, as here, the veteran's overall symptoms 
demonstrate a lesser degree of disability.  See 38 C.F.R. § 
4.126(a) (2005).   

VA outpatient mental hygiene clinical records document the 
veteran's regular participation in and appropriate 
contributions to group therapy from October 2002 to October 
2003, and assigned GAF scores of 55 from October 2002 to 
February 2003, and 50 and 55 from March to October 2003. 

On October 2003 VA psychiatric examination, the veteran 
continued to experience many of the previously noted symptoms 
of PTSD, and he remained unemployed; however, the overall 
severity of his PTSD had decreased to some extent since the 
May 2002 VA examination.  Although in October 2003 the 
veteran complained of sleep problems, nightmares, depression, 
and anxiety, he was able to drive around, read, watch 
television, and use a computer, he occasionally took his 
lunch at a hospital or with 2 female friends, and he 
telephoned his son and daughter.  Moreover, speech was 
normal, mood was both euthymic and at appropriate times 
depressed, affect was appropriate, there were no 
preoccupations, obsessions, or delusions, thought process was 
logical and goal directed, and there were no indications of 
depersonalization or hallucinations.  The veteran continued 
to have occasional passive suicidal ideation, but no 
homicidal ideation, and long- and short-term memory, as well 
as concentration and attention were consistent with his age.  
His level of abstraction and insight were within normal 
limits.  A GAF score of 55 was assigned, which the examiner 
noted was in the "moderate symptoms" range with medication.  
The physician opined that the veteran had moderate 
difficulties with social functioning, but was able to take 
care of himself and his home, and he did maintain contact 
with his family and a couple of female friends.  The PTSD 
symptoms arose only 3 to 4 times per month, and the examiner 
felt that things had improved for the veteran because of the 
effectiveness of prescribed medication and group therapy.

After September 2005 VA outpatient psychopharmacological 
evaluation wherein the veteran complained of anxiety and 
depression, the assessment was PTSD with exacerbation in 
depressed mood and anxiety related to environmental 
triggers/cues.  A GAF score of 52 was assigned.  

As noted above, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, due to certain symptoms; however, the Board finds that 
those delineated symptoms are not characteristic of the 
veteran's disability for the period from November 1, 2001, as 
reflected by the clinical findings during the abovementioned 
VA psychiatric examinations and evaluations.  Although the 
veteran reported suicidal ideation in May 2002, he reported 
only occasional passive suicidal ideation in October 2003, 
and the Board notes the latter VA examiner's observation that 
things had improved for the veteran because of the 
effectiveness of prescribed medication and group therapy.  
Moreover, the veteran has not been found to have 
obsessional rituals, impaired speech, or near continuous 
panic or depression that affects his ability to function 
independently, nor has he been shown to experience other 
symptoms characteristic of a 70 percent rating.  Rather, the 
extent and severity of the veteran's anxiety, sleep 
disturbances, hypervigilance, and other symptoms are more 
characteristic of the criteria for a     50 percent rating 
for PTSD.  

The Board also emphasizes that, given the actual psychiatric 
symptoms shown, the GAF scores assigned pursuant to the 
abovementioned VA examinations do not provide a basis for 
assignment of a higher rating at any point since November 1, 
2001.  While GAF scores and the interpretations of those 
scores are without question important considerations in 
rating a psychiatric disability, the GAF scores assigned in a 
case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the matter of assigning a 
percentage disability rating for a psychiatric disorder; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R.    § 4.126(a). 
  
In this case, the veteran was assigned GAF scores of 55 in 
early November 2001,   65 in mid-November 2001, 50 and 55 in 
January 2002, 55 in March and April 2002, 50 in May 2002, 55 
from October 2002 to February 2003, 50 and 55 from March to 
October 2003, and 52 in September 2005.  According to DSM-IV, 
a GAF score between 61 and 70 is indicative of some mild 
symptoms (e.g. a depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  A GAF score between 
51 and 60 is indicative of moderate symptoms (e.g., a flat 
affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., having few friends, and conflicts 
with peers or co-workers).  A GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).  

The GAF scores in excess of 50 variously and frequently 
assigned from November 2001 to September 2005 are consistent 
with an overall moderate level of functioning, and are not 
indicative of occupational and social impairment with 
deficiencies in most areas.  While the GAF scores of 50-
assigned on a few occasions in January and May 2002 and from 
March to October 2003-suggests a serious impairment in 
functioning (possibly greater than that contemplated in the 
assigned 50 percent rating), the Board finds that the 
veteran's symptoms as reflected in the actual examination and 
evaluation reports do not show such a degree of impairment.  
For instance, the severity of his suicidal ideation has 
improved from 2002 to 2003 because of the effectiveness of 
prescribed medication and group therapy, and there is no 
evidence of certain symptoms (such as severe obsessional 
rituals or frequent shoplifting) that, per DSM-IV, are 
generally indicative of a GAF score between 41 and 50.  
Although the veteran does not have many friends, he is still 
involved with his family, and is able to manage his own 
finances and to generally live on his own without the regular 
assistance of others.  

Thus, the Board finds that the record presents no basis for 
assignment of a schedular rating for PTSD in excess of the 
currently-assigned 50 percent since November 2001.  As the 
criteria for at least the next higher, 70 percent rating are 
not met, it logically follows that the criteria for the 
maximum 100 percent rating likewise are not met. 
 
Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extraschedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (cited in the April 
2003 SOC).  On both October 2000 and November 2001 VA 
examinations, it was noted that the veteran was employed on a 
part-time basis.  Although subsequent May 2002 and October 
2003 VA examination reports include notations that the 
veteran was unemployed, the disability under consideration 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating at each stage) to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  While the 
veteran's employment history as reported on several VA 
examinations included two instances in which he had to leave 
a job because of irritability around others in the workplace, 
there was no objective evidence indicating that he was unable 
to carry out job-related tasks, or that he could not maintain 
a job position in other workplace settings.  Moreover, the 
May 2002 VA examiner's statement that the veteran was unable 
to work due to irritability and difficulty in being around 
people does not, in and of itself, entitle the veteran to a 
higher rating on an extra-schedular basis, particularly when, 
as discussed above, that physician's statement is considered 
in light of the actual clinical symptoms the veteran has 
manifested since the effective date of the grant of service 
connection.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the 
criteria for an initial rating in excess of 30 percent, for 
the period from October 6, 1998 through October 31, 2001, are 
not met; and that the criteria for a rating in excess of 50 
percent from November 1, 2001 are not met.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine with respect to all time periods for which it 
has denied an increased rating; however, as the preponderance 
of the evidence is against assignment of a rating higher that 
that assigned during each time period, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).



ORDER

An initial rating in excess of 30 percent for PTSD, for the 
period from October 6, 1998 to October 31, 2001, is denied.

A rating in excess of 50 percent for PTSD, from November 1, 
2001, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


